Exhibit BONDS.COM GROUP, INC. SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT June 30, 2009 BONDS.COM HOLDINGS, INC. SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT This Secured Convertible Note and Warrant Purchase Agreement (the “Agreement”) is made as of June 30, 2009 (the “Initial Closing Date”) by and between Bonds.com Group, Inc., aDelaware corporation (the “Company”) and each of the entities or persons listed on ExhibitA attached to this Agreement (each a “Purchaser” and together the “Purchasers”). RECITALS Subject to the terms and conditions set forth in this Agreement and pursuant to Sections 4(2) and 4(6) of the Securities Act of 1933, as amended (the "Securities Act"), and Rule 506 promulgated thereunder, the Company desires to issue and sell to each Purchaser, and each Purchaser, severally and not jointly, desires to purchase from the Company, Units (as defined below) of securities of the Company, as more fully described in this Agreement. As used herein, each "Unit" shall consist of (i) a secured convertible note of the Company, in substantially the form set forth on Exhibit B hereto, in the principal amount of $25,000 (each a “Note” and together, the “Notes”), and (ii) a warrant, in substantially the form attached hereto as Exhibit C hereof, to acquire 16,667 shares of Common Stock at an exercise price of $0.46875 per share.The Units, the Notes, the Warrants and the shares of Common Stock to be issued pursuant to the Notes and Warrants are referred to herein as the “Securities”. AGREEMENT In consideration of the mutual promises contained herein and other good and valuable consideration, receipt of which is hereby acknowledged, the parties to this Agreement agree as follows: 1.Purchase and Sale of Units. (a)Purchase of Units. (i)Units.Subject to the satisfaction (or waiver) of the conditions set forth in Sections 1(f) and 1(g) below, the Company shall issue and sell to each Buyer, and each Buyer agrees to purchase from the Company on the applicable Closing Date (as defined below), the number of Units set forth opposite such Purchaser’s name on Exhibit A hereto. (ii)Closing.The date and time of the Closing shall be 10:00 a.m., Eastern Standard Time, on June 30, 2009 (or such later date as is mutually agreed to by the Company and Purchaser) (the “Closing Date”). (iii)Purchase Price.The purchase price for each Unit (the "Purchase Price") shall be Twenty-Five Thousand Dollars ($25,000). 1 (b)Form of Payment.On the Closing Date, subject to the satisfaction of the conditions to closing, each Purchaser shall deliver by wire transfer to an account designated by the Company, no later than the close of business on the Closing Date the aggregate Purchase Price for the Units. (c)Location of Closing.Each Closing shall take place at the offices of Rele & Becker LLC, 555 Eighth Avenue, Suite 1703, New York, New York 10018.Alternatively, the Closing can take place by the exchange of final executed closing documents between legal counsel for the Company and Purchaser. (d)Deliverables of Company at Closing. On the applicable Closing Date, the Company shall deliver to each Purchaser (i) a Note in the principal amount set forth opposite such Purchaser’s name on Exhibit A hereto, (ii) a Warrant for the number of shares set forth opposite such Purchaser’s name on Exhibit A hereto, (iii) an executed copy of this Agreement, (iv) an executed copy of the Security Agreement in substantially the form set forth on Exhibit D hereto (the “Security Agreement”). (e)Deliverables of Purchaser at Closing.On the applicable Closing Date, the Purchaser shall deliver to the Company: (i) an executed copy of this Agreement and the Security Agreement, and (ii) the applicable consideration provided for in Section 1(d) hereof. (f)Fractional Units.Other then with respect to the conversion of the Converted Indebtedness by the Converting Holders in the Closing, no fractional Units shall be sold by the Company. (g) Use of Proceeds. The proceeds from the sale of the Units will be for general working capital of the Company. 2.
